Exhibit 10.2

FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

This FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”), is
dated effective as of April 17, 2014, 2014 (the “Effective Date”) between
Spectrum Pharmaceuticals, Inc., a Delaware corporation (“Corporation”), and
Dr. Rajesh C. Shrotriya (“Executive”).

WHEREAS, Executive and Corporation entered into an Executive Employment
Agreement dated January 2, 2008 (the “Agreement”); and

WHEREAS, Executive and Corporation desire to amend the Agreement on the terms
and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Agreement is hereby amended effective as of the Effective Date
as set forth in this Amendment:

1. Section 1.1 of the Agreement shall be amended and restated in its entirety by
the following:

“The Corporation shall hereby continue to employ Executive and Executive hereby
accepts such continuing employment as Chairman and Chief Executive Officer of
Corporation upon the terms and provisions set forth in this Agreement. Executive
shall be the most senior executive officer at Corporation. All other executive
officers of Corporation and its subsidiaries, as applicable, shall report
exclusively to Executive (on a direct or indirect basis), and Executive shall
report to the Board of Directors of the Corporation (the “Board”). Executive
shall devote his full working time and effort to the business and affairs of the
Corporation as necessary to faithfully discharge the duties and responsibilities
of his office.”

2. The first sentence of Section 6.8 of the Agreement shall be amended and
restated in its entirety by the following:

“Other than pursuant to the circumstances of a Change of Control, as defined in
Section 7.4, in which case Section 7.2 shall apply, if during the Term Executive
suffers: a material diminution of base salary; a material diminution in
Executive’s title, authority, duties or responsibilities, including another
executive officer of Corporation failing to exclusively (on a direct or indirect
basis) report to Executive without Executive’s consent or a requirement that
Executive must report to someone other than the Board; a material diminution in
the budget over which Executive retains authority; a material change in
geographic location at

 

1



--------------------------------------------------------------------------------

which Executive must perform his services; or any other action or inaction that
constitutes a material breach of the terms of this Agreement, then Executive
shall have “Good Reason” to voluntarily resign his employment with the
Corporation.”

3. Miscellaneous. This Amendment shall inure to the benefit of and be binding
upon each of the Executive and Corporation and each of their respective
successors and assigns. This Amendment may be executed in counterparts, each of
which is deemed an original, but all of which constitutes one and the same
agreement. Delivery of an executed counterpart of this Amendment electronically
or by facsimile shall be effective as delivery of an original executed
counterpart of this Amendment.

4. Except as specifically modified herein, the Agreement shall continue in full
force and effect in accordance with all of the terms and conditions thereof.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and Corporation have executed this Amendment
effective as of the Effective Date.

 

SPECTRUM PHARMACEUTICALS, INC. By:  

/s/ Kurt A. Gustafson

Name:   Kurt A. Gustafson Title:   EVP & Chief Financial Officer

 

/s/ Rajesh C. Shrotriya

DR. RAJESH C. SHROTRIYA

Signature Page to First Amendment to Executive Employment Agreement

 

3